Citation Nr: 0917398	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  95-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2002, for service connection for the cause of the Veteran's 
death.

2.  Entitlement to accrued benefits based on a pending claim 
for service connection for colon cancer, claimed as due to 
exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Appellant, her son, and S.A.V. 
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.  
The present Appellant is the Veteran's widow.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts that denied service connection 
for the cause of the Veteran's death and also denied 
eligibility for accrued benefits.

In November 2003 the RO issued a rating decision granting 
service connection for the cause of the Veteran's death 
effective from March 26, 2002, the effective date of a 
liberalizing regulation making colon cancer a disease subject 
to presumptive service connection based on exposure to 
ionizing radiation.  The Appellant contends an earlier 
effective date should be assigned.  The issues before the 
Board are accordingly as characterized on the title page. 

The Appellant testified at a hearing before an RO Hearing 
Officer in April 1996.  A transcript of that hearing is 
associated with the file.

The Board issued a decision in October 1997 denying the 
Appellant's claims.  The Appellant thereupon appealed the 
Board's decision to the United States Court of Veterans 
Claims, known after March 1, 1999, as the United States Court 
of Appeals for Veterans Claims (Court).  

In February 2001 the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded the case 
to the Board.  In August 2001 the Board remanded the case for 
development action.

In April 2007 the Board issued a decision again denying the 
claims.  The Appellant again appealed to the Court, which 
issued an Order in September 2008 that again vacated the 
Board's decision and remanded the claims to the Board.

The issue of entitlement to an effective date earlier than 
March 26, 2002, for service connection for the cause of the 
Veteran's death is addressed in the Remand that follows the 
Order section of this decision.


FINDINGS OF FACT

1.  The Veteran died in April 1992 due to colon cancer.

2.  A claim for service connection for colon cancer was 
pending at the time of the Veteran's death.

3.  Evidence of record at the time of the Veteran's death 
does not show that the Veteran's colon cancer was present 
within one year of his discharge from service or that it was 
etiologically related to exposure to ionizing radiation or 
any other incident of active service.


CONCLUSION OF LAW

The Appellant is not entitled to accrued benefits based upon 
the Veteran's pending claim for service connection for colon 
cancer.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 
3.1000 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks entitlement to accrued benefits based on 
a claim for service connection for colon cancer that was 
pending at the time of the Veteran's death.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court .shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such .cases the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The claim for accrued benefits is based on a claim for 
service connection for cancer filed by the Veteran in 
September 1991; the Veteran died before the claim could be 
adjudicated.  The rating decision on appeal denying 
entitlement to accrued benefits was issued in August 1995, 
several years prior to the enactment of the VCAA.

The Board notes that accrued benefit determinations are based 
on the evidence actually or constructively of record at the 
time of the Veteran's death.  

However, in December 2002 the RO sent the Appellant a letter 
advising her of the elements required to establish 
entitlement to service connection, and in December 2006 the 
RO sent her a letter addressing the disability-rating and 
effective-date elements.  In both letters, she was informed 
of the evidence that she should submit or ask VA to obtain.  
The Appellant has had ample opportunity to respond.

Although complete VCAA notice was not sent until after the 
RO's initial adjudication of the claim, the Board finds there 
is no prejudice to the Appellant in proceeding at this point 
with issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Appellant's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different if complete VCAA notice had been provided 
at an earlier time.  Moreover, as explained below, the Board 
has determined that connection is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds the Appellant has been afforded adequate 
assistance in regard to the claim.  As noted in detail below, 
a claim for accrued benefits is determined by review of the 
evidence of record at the time of the Veteran's death, so 
procurement of any additional evidence would generally not be 
relevant to the issue herein decided; VA treatment records 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim whether or 
not they are actually in the file, but the Appellant has not 
identified such VA records and the Board is unaware of any 
such evidence.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Appellant.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

The Board notes there has been a revision to the law 
regarding accrued benefits claims.  That amendment removed 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits; however, the amendment relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.  
Accordingly, the two-year limit on benefits is applicable in 
this case.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, accrued benefits may be paid for benefits to 
which a payee was entitled at the time of death under 
existing ratings or based on evidence in the file at the time 
of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (emphasis 
added).

The Veteran was not service-connected for any disability at 
the time of his death.  Accordingly, the claim for accrued 
benefits must be based on whether the evidence on file at the 
time of the Veteran's death would have established 
entitlement to service connection.

In September 1991 the Veteran's submitted a claim for service 
connection for radiation poisoning, colon cancer and lung 
cancer.  The Veteran asserted his cancer was a direct result 
of service in the Marshall Islands during which he was 
exposed to bomb testing.  Unfortunately, the Veteran died in 
April 1992 while the claim for service connection was still 
pending.  

The evidence of record at the time of the Veteran's death is 
set forth below.

A 1952 certificate issued jointly by the Army, Navy, Air 
Force and Atomic Energy Commission confirms the Veteran 
participated in Operation IVY by being stationed at Kwajalein 
in September 1952.  His exposure to radiation is accordingly 
documented.

The Veteran's discharge physical examination in July 1955 
showed no abnormality of the rectum or anus.  (The Veteran's 
complete service treatment records are not available; a May 
1992 entry in the Personnel Information Exchange System 
states the records were presumably destroyed in a fire at the 
National Personnel Records Center.)  

The Veteran was granted Social Security Administration (SSA) 
disability benefits in May 1985 due to hypertension, back 
pain and obesity.  There is no indication in the SSA records 
that the Veteran had been identified with cancer at that 
time.
 
Private medical records include a surgical note dated in 
November 1986 showing a cancer was detected during 
sigmoidoscopy.  In December 1986 the Veteran underwent a low 
anterior resection to remove the cancer.  Beginning in 
January 1987 the Veteran underwent eight radiation 
treatments, and in September 1989 he underwent colonoscopy 
during which a polyp was removed that proved to be positive 
for rectal adenocarcinoma.  Nothing in these private medical 
records shows a relationship between the newly-diagnosed 
cancer and military service, to include ionizing radiation.

The Veteran underwent a VA medical examination in September 
1990 in which the examiner noted a history of colon carcinoma 
as well as psoriasis, hypertension, obesity, residuals of a 
low back injury, and residuals of a right arm and shoulder 
injury.  The examination report is silent as to a 
relationship between cancer and military service.

Subsequent private medical records document the Veteran was 
diagnosed with adenocarcinoma with ulceration in November 
1991.  In December 1991 and January 1992 he was hospitalized 
for status post rectal carcinoma, widely metastatic with lung 
metastasis and significant local spread.  The Veteran was 
hospitalized again in January 1992 due to fever and rigors; 
no change in the sacral tumor was found during the 
hospitalization.  Nothing in these private medical records 
shows a relationship between the Veteran's cancer and 
military service, to include ionizing radiation.

The Veteran died at his home in April 1992.  The cause of 
death listed on the death certificate was cardiorespiratory 
failure due to metastatic cancer.  No autopsy was performed.

Service connection for colon cancer on a radiation-
presumptive basis under 38 C.F.R. § 3.309(d) was not 
available at the time of the Veteran's death.  

On review of the evidence above, the Board finds there was no 
competent evidence of record at the time of the Veteran's 
death of the presence of colon cancer until more than one 
year following the Veteran's discharge from service or of a 
relationship between the Veteran's active service, including 
his exposure to ionizing radiation, and the development of 
colon cancer.  Medical evidence showed the cancer was 
initially identified nearly 40 years after the Veteran's 
discharge from service, and there was no medical opinion 
whatsoever showing a relationship between the Veteran's 
cancer and his active service.

Prior to his death the Veteran asserted his belief that colon 
cancer and lung cancer were due to exposure to radiation.  
The Board does not doubt the sincerity of his belief.  
However, as a lay person, the Veteran was not competent to 
render this opinion requiring medical expertise.  See Routen 
v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen 
v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there was no 
medical evidence of record at the time of the Veteran's death 
showing a relationship between the Veteran's exposure to 
ionizing radiation in service and his colon cancer.

The Board notes at this point that Dr. CNB provided a medical 
opinion in October 2001 asserting the Veteran's prostate 
cancer was caused by exposure to radiation in service.  That 
medical opinion was not of record at the time of the 
Veteran's death and accordingly may not be considered for 
accrued benefit purposes.

In sum, a claim for service connection for colon cancer was 
pending at the time of the Veteran's death.  However, for the 
reasons and bases discussed above, the Board must also 
conclude that the evidence of record at the time of the 
Veteran's death did not establish his entitlement to service 
connection for this disability.  Accordingly, the appeal for 
accrued benefits must be denied.


ORDER

Entitlement to accrued benefits based on a pending claim for 
service connection for colon cancer, claimed as due to 
exposure to ionizing radiation in service, is denied.


REMAND

The joint motion of the parties, as incorporated by the 
Court's Order, notes that an August 21, 2006, written opinion 
by Dr. LRD, the VA's Chief Public Health and Environmental 
Hazards Officer (CPHEHO), includes the erroneous statement 
that the Veteran's wife (the present Appellant) had reviewed 
and accepted the scenario used by the Defense Threat 
Reduction Agency (DTRA) in its radiation dose reconstruction.  
That CPHEHO opinion was the basis for an August 28, 2006, 
opinion by VA's Director of Compensation and Pensions (C&P) 
that the Veteran's cancer was not due to exposure to 
radiation in service, which in turn was the basis for the 
denial of the claim.

The joint motion states that, because the evidence shows the 
Appellant in fact did not agree with the scenario, the Board 
must determine whether the evidence of record showed the 
Veteran was stationed at or visited Eniwetok during Operation 
IVY and must thereafter determine whether the 2006 DTRA dose 
estimate was accurate.  After these determinations, the Board 
must request a new medical opinion that accurately considers 
whether the Appellant has any objections to the Scenario for 
Participation and Radiation Exposure (SPARE) used for the 
dose reconstruction.

In regard to the threshold matter, the Board finds the 
evidence of record does not show the Veteran was stationed at 
or visited Eniwetok during Operation IVY.  The 
contemporaneous certificate of participation in Operation IVY 
issued to the Veteran in 1952 has a commemorative entry on 
the reverse dated on September 4, 1952, showing the Veteran 
was in Tent P-1 on Kwajalein; the entry is signed by the 
Veteran and five other persons.  The Veteran told the 
Appellant he was placed on Eniwetok with seven other persons 
as "human guinea pigs" and that these persons had to 
scramble to the top of a platform to avoid the tidal waves 
following the detonation, but detailed research incorporated 
into the July 2006 DTRA Radiation Dose Assessment Report 
could not verify that the Veteran was anywhere other than 
with his unit, which according to all existing records was in 
Kwajalein through the operation.  

The Veteran never asserted to VA during his lifetime that he 
was on Eniwetok; he simply asserted in his claim that he was 
in the Marshall Islands.  The Appellant and the Veteran's son 
credibly assert the Veteran told them that he had actually 
been on Eniwetok during a detonation, but the Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

The Board has carefully reviewed the July 2006 DTRA dose 
estimate and finds it thoroughly reviewed the Appellant's 
contentions but concluded those contentions were disproved by 
the personnel and operational records.  The dose estimate was 
accordingly based on the Veteran being at Kwajalein, not 
Eniwetok, during the detonation.  The Board finds the DTRA 
dose estimate to be accurate as a basis for further 
development.

Per the Joint Remand, after making a determination that the 
July 2006 DTRA dose estimate is accurate, the Board must 
return the file to the RO for a new medical opinion that 
specifically considers whether the Appellant has any 
objections to the scenario used for the dose reconstruction.   

The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case; therefore the Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be afforded a 
reasonable opportunity to submit any 
additional evidence or argument in support 
of her claim.  If she identifies any 
pertinent, outstanding evidence that could 
be obtained to substantiate the claim, the 
RO or the AMC should undertake appropriate 
development to obtain a copy of that 
evidence.

2.  Then, the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for development and 
consideration under the provisions of 
38 C.F.R. § 3.311.  The Director of the VA 
Compensation and Pension Service should 
obtain another opinion from the CPHEHO.  
In rendering the opinion, the CPHEHO 
should consider the July 2006 DTRA dose 
assessment to be accurate, but should note 
the Appellant's disagreement with the 
underlying SPARE.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, she and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate action.  

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


